Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aaron Rabinowitz on 8/25/22.
The application has been amended as follows:
Claims 2-13 (cancelled).
Claim 17 (amended) The system of claim 22, further comprising a source of sheath fluid in fluid communication with the inlet.



Allowable Subject Matter

Claims 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 14, the prior arts alone or in combination fail to disclose the claimed limitations such as, “defining a cross-sectional area at the first location that differs from a cross-sectional area at the second location, the inlet configured to introduce fluid to the flow path or to withdraw fluid from the flow path; a first detector configured to collect a signal from a particle present at the first location; a second detector configured to collect a signal from a particle present at the second location” along with all other limitations of the claim. 
As to claim 22, the prior arts alone or in combination fail to disclose the claimed limitations such as, “defining an inlet located between the first location and the second location, the inlet configured to introduce fluid to the flow path or to withdraw fluid from the flow path; a first detector configured to collect a signal from a particle present at the first location; a second detector configured to collect a signal from a particle present at the second location
” along with all other limitations of the claim. 


 

Claims 15-21 are allowable due to their dependencies. 
The closest references, Ajay et al. (US 20050089261 A1) and Shoor (EP0121261) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886